Court of Appeals
                                  First District of Texas
                                         BILL OF COSTS

                                           No. 01-13-00577-CV

                                              Angelo Clark

                                                    v.

                                               Carla Clark

              NO. 2012-69700 IN THE 257TH DISTRICT COURT OF HARRIS COUNTY


  TYPE OF FEE              CHARGES              PAID/DUE               STATUS                 PAID BY
  CLK RECORD                  $8.00            09/11/2014             INDIGENT                  UNK
  CLK RECORD                 $37.00            01/16/2014             INDIGENT                  ANT
  RPT RECORD                 $125.00           01/09/2014               PAID                    STA
  RPT RECORD                 $28.00            10/29/2013               PAID                    STA
SUPP CLK RECORD              $30.00            10/23/2013             INDIGENT                  UNK
     FILING                  $175.00           07/10/2013             INDIGENT                  ANT
   The costs incurred on appeal to the First Court of Appeals Houston, Texas are
                                      $403.00.
                    Court costs in this case have been taxed in this Court’s judgment

          I, Christopher A. Prine, Clerk of the Court of Appeals for the First District of Texas, do hereby
 certify that this is a true statement of the costs of appeal in this case.

                                                          IN TESTIMONY WHEREOF, witness my
                                                          hand and the seal of the Court of Appeals for the
                                                          First District of Texas, this February 13, 2015.